Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Authorization for this examiner’s amendment was given in an interview with attorney Lin on 5/27/21.
The application has been amended as follows: 
In claim 12, line 1, “11” has been changed to --- 1 ---.
Withdrawn claim 19 has been re-joined.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not show the latching mechanism movable from a non-rail engagement position to a rail engagement position via movement of the lever from the non-operative position to the operative position, the rail engagement position causing the latching mechanism to engage the edges of the rail in use to prevent the mounting body from being rotated out of alignment with the vertical track for disconnection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634